Case 3:19-cv-13040-RHC-MJH ECF No. 10, PageID.63 Filed 01/27/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

TY KEMPTON, individually, and on
behalf of all others similarly situated,

             Plaintiff,                    Case No. 3:19-cv-13040

v.                                         Hon. Robert H. Cleland

LIFE FOR RELIEF AND                        CLASS ACTION
DEVELOPMENT, a California
corporation,

             Defendant.


                          DISMISSAL STIPULATION

      Pursuant to FED. R. CIV. P. 41(a)(1)(A)(ii), Plaintiff Ty Kempton and

Defendant Life for Relief and Development hereby stipulate to the dismissal of

Plaintiff’s individual claims with prejudice, and of putative class members’ claims

without prejudice.
    Case 3:19-cv-13040-RHC-MJH ECF No. 10, PageID.64 Filed 01/27/20 Page 2 of 3




By: /s/ Avi R. Kaufman*                   By: /s/ Jacob D. Koering

Avi R. Kaufman                            Jacob D. Koering
Kaufman PA                                MILLER, CANFIELD, PADDOCK
400 NW 26th Street                        AND STONE, P.L.C.
Miami, FL 33127                           225 West Washington Street, Suite 2600
Telephone: (305) 469-5881                 Chicago, Illinois 60606
E-Mail: Kaufman@kaufmanpa.com             Telephone: (312) 460-4272
                                          Facsimile: (312) 460-4201
                                          E-Mail: koering@millercanfield.com
Stefan Coleman
Law Offices of Stefan Coleman, P.A.       Thomas W. Cranmer (P25252)
201 S. Biscayne Blvd., 28th Floor         Matthew P. Allen (P57914)
Miami, FL 33131                           MILLER, CANFIELD, PADDOCK
Telephone: (877) 333-9427                 AND STONE, P.L.C.
Facsimile: (888) 498-8946                 840 West Long Lake Road, Suite 150
E-Mail: law@stefancoleman.com             Troy, Michigan 48098
                                          Telephone: (248) 879-2000
Attorneys for Plaintiff                   Facsimile: (248) 879-2001
Life for Relief and Development           E-Mail: cranmer@millercanfield.com
                                          E-Mail: allen@millercanfield.com

                                          Attorneys for Defendant
                                          Life for Relief and Development




*
    Signed with Permission
Case 3:19-cv-13040-RHC-MJH ECF No. 10, PageID.65 Filed 01/27/20 Page 3 of 3




                        CERTIFICATE OF SERVICE

      I hereby certify that on January 27, 2020, I caused a true and correct copy of

the foregoing DISMISSAL STIPULATION to be served on all counsel of record

via the CM/ECF filing system of the Eastern District of Michigan.


                                            /s/ Jacob D. Koering
